 AUTO WORKERS LOCAL 1853 (SATURN CORP.) 291International Union, United Automobile, Aerospace & Agricultural Implement Workers of Amer-ica, and its Local No. 1853 (Saturn Corpora-tion) and Earl Lee.  Case 26ŒCBŒ3508 February 13, 2001 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND WALSH Upon a charge filed by Earl Lee, the Charging Party, on November 25, 1996, the General Counsel of the Na-tional Labor Relations Board issued a complaint on March 5, 1997, and an amendment to the complaint on March 21, 1997, against the Respondents, International Union, United Automobile, Aerospace & Agricultural Implement Workers of America (UAW) and its Local No. 1853 (Local 1853) (separately and collectively, the Union), alleging that they had violated Section 8(b)(1)(A) of the National Labor Relations Act.  Spe-cifically, the complaint alleges that the Union violated the Act by promulgating a policy requiring employees who had ﬁwithdrawn dishonorablyﬂ from the Union, i.e., resigned from the Union while remaining in bar-gaining unit positions in which they continued to be represented by the Union, to pay a fee equivalent to the dues for the period of nonmembership if they should seek to rejoin the Union, while allowing employees who had ﬁhonorably withdrawn,ﬂ i.e., resigned from the Union because they had taken a position outside the bargaining unit, to rejoin without having to pay such a fee.  Respondent UAW and Respondent Local 1853 each filed an answer to the complaint and to the amended complaint admitting in part and denying in part the allegations in the complaint and the amended complaint.  On June 4, 1997, the General Counsel filed a Motion for Summary Judgment, and the Respondents filed a joint Cross-Motion for Summary Judgment.1                                                                                                                      1 In their Cross-Motion for Summary Judgment, the Respondents state that the General Counsel™s Motion for Summary Judgment fails to note that in their respective answers to the complaint in this case, the Respondents denied that they were both the recognized collective-bargaining representatives of the unit employees and asserted instead that the UAW alone was that representative.  They also state that the General Counsel™s Motion for Summary Judgment fails to note that their respective answers deny the complaint allegation that they both published the language at issue here.  In this regard, the Respondents assert that this is incorrect, that The Wheel, the newsletter in which the language was published, is solely Local 1853™s publication and that the UAW, in effect, is neither responsible for the language nor has adopted it as its own.  Finally, although the language appeared in a Local 1853 publication, ﬁthe Local does not concede that the article necessarily represents an official policy of the Local.ﬂ   In view of our decision to grant the Respondents™ Cross-Motion for Summary Judgment and dismiss the complaint, we find it unnecessary to resolve these issues. On June 5, 1997, the Board issued an order transfer-ring the proceeding to the Board and a Notice to Show Cause why the General Counsel™s motion should not be granted.  Thereafter, the Charging Party filed a brief in support of the General Counsel™s Motion for Summary Judgment and a brief in opposition to the Respondents™ Cross-Motion for Summary Judgment and the Respon-dents each filed a response to the General Counsel™s Motion for Summary Judgment. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motions for Summary Judgment The facts with respect to the motions are as follows.  Since 1985 Respondent UAW and/or Respondent Local 1853 have represented a bargaining unit consisting of operating and skilled technician employees employed by Saturn Corporation at its facility in Spring Hill, Tennessee.  Since Tennessee is a ﬁright-to-workﬂ state, unit employees are not required to join the Union or to pay any financial core fees to it.2  Respondent Local 1853 publishes a newsletter for the Saturn employees entitled The Wheel.  In the October 1996 issue of The Wheel, Respondent Local 1853 published the following article (emphasis added): The Wheel has occasionally published the names of those team members who have chosen to withdraw from the Union for various personal rea-sons when they have not been happy with member-ship actions.  Occasionally team members have asked why only those team members who have withdrawn while still performing bargaining unit work have their names published and not those who have gone to non-represented (non-rep) positions. There are two ways to leave the union: one be-ing an honorable withdrawal, the other being a dis-honorable withdrawal.  When a team member be- 2 Sec. 14(b) of the Taft-Hartley Act (29 U.S.C. § 164(b)) prohibits the ﬁexecution or applicationﬂ of union-security agreements in states where such agreements are prohibited by law.  Jurisdictions that have outlawed union-security agreements are commonly known as ﬁright-to-workﬂ states.  Unless otherwise prohibited by State law, the first pro-viso to Sec. 8(a)(3), set out at fn. 3 below, permits an employer and a union to enter into a collective-bargaining agreement that requires employees to become ﬁmembersﬂ of the union as a condition of em-ployment.  The proviso is the statutory authority for such union-security agreements.  In NLRB v. General Motors, 373 U.S. 734, 742 (1963), however, the Supreme Court described an employee™s ﬁmem-bershipﬂ obligation under a union-security clause as ﬁwhittled down to its financial core,ﬂ i.e., the payment of an amount equivalent to union initiation fees and dues.  Further, in Communications Workers v. Beck, 487 U.S. 735, 762Œ763 (1988), the Court concluded ﬁthat § 8(a)(3) . . . authorizes the exaction of only those fees and dues necessary to ‚per-forming the duties of an exclusive representative of the employees in dealing with the employer on labor-management issues.™ﬂ 333 NLRB No. 43  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 292comes a non-rep at Saturn, they cease to perform 
work, which belongs to the UAW.  They are no 
longer entitled to representation by the UAW.  
They receive a card from the union which states 
that they have honorably withdrawn and have left 
in good standing with all dues paid up to the point 
of their leaving the bargaining unit. 
On the other hand, when a team member quits 
the union while still performing work that the 

UAW has negotiated, they withdraw dishonorably 
and are no longer in good standing. 
 If a team 
member who has honorably withdrawn subse-

quently returns to the bargaining unit, they begin 
paying dues only upon their re-entry, those who 
have withdrawn dishonorably must pay all back 
dues in order to return to a status of good standing. 
From this edition on, the names of those who 
are not in good standing will be published in every 
edition of 
The Wheel
.  Hopefully that list will soon 
be nonexistent, and we will have a local where 
every person works to build the union from within 

instead of destroying it by leaving. 
The issue here is whether the Union violated Section 
8(a)(1)(A) by maintaining this policy.  The General 
Counsel asserts that the Union™s policy coercively re-
strains employee-members from exercising their right 
to resign from the Union,
3 and is impermissibly dis-
criminatory because it applies only to employees who 
continue to work in the bargaining unit and not to em-
ployees who have left the bargaining unit.  For the rea-
sons set forth below, we find that the Respondents did 
not violate the Act. 
Section 8(b)(1)(A) of the Act states: 
(b) It shall be an unfair labor practice for a labor 
organization or its agentsŠ 
(1) to restrain or coerce (A) employees in the 
exercise of the rights guaranteed in section 7: 
Pro-
                                                          
                                                           
3 The Supreme Court in 
Pattern Makers v. NLRB, 473 U.S. 95, 104 
(1985), held that a union violates Sec.
 8(b)(1)(A) when it places restric-
tions on the right to resign, because 
such restrictions are inconsistent 
with the policy of voluntary unionism 
implicit in Sec. 8(a)(3) of the 
Act. Sec. 8(a)(3) provides in pertinent part: 
It shall be an unfair labor practice for an employerŠ 
(3) by discrimination in regard 
to hire or tenure of employ-
ment or any term or condition of employment to encourage or 
discourage membership in any labor organization: 
Provided
, That 
nothing in this [Act], or in any 
other statute of the United States, 
shall preclude an employer from making an agreement with a la-
bor organization . . . to require
 as a condition of employment 
membership therein on or after th
e thirtieth day following the be-ginning of such employment or th
e effective date of such agree-
ment, whichever is the later[.] 
vided
, That this paragraph shall not impair the right 
of a labor organization to prescribe its own rules 
with respect to the acquisition or retention of mem-
bership therein[.] 
In the Motion for Summary Judgment, the General 
Counsel contends that the present case is effectively 
controlled by ﬁthose cases which have found that it is a 
violation of Section 8(b)(1)(A) for a union to require 
employees who have resigned from the Union to pay a 
‚reinitiation fee™ when a financial core obligation arises 
when a union-security clause springs into effect,ﬂ rely-
ing principally on 
California Saw & Knife Works
, 320 NLRB 224, 247Œ248 (1995), enfd. sub nom. 
Interna-
tional Assn. of Machinists v. NLRB
, 133 F.3d 1012 (7th 
Cir. 1998), cert. denied sub. nom. 
Stang v. NLRB
, 525 
U.S. 813 (1998); 
Office Employees Local 2 (Washing-
ton Gas)
, 292 NLRB 117 (1988), enfd. sub nom. 
NLRB v. Office Employees Local 2
, 902 F.2d 1164 (4th Cir. 
1990); 
Professional Engineers Local 151 (General Dy-
namics)
, 272 NLRB 1051 (1984).  In 
California Saw
, the union informed former members that, as a condition 
of continued employment, they were required to pay a 
reinstatement fee when a new collective-bargaining 
agreement with a union-security clause became effec-
tive.  Similarly, in 
Washington Gas
, the union de-
manded that an employee, who had resigned from the 
union, pay a new initiation fee or be discharged under a 
union-security provision, and in 
General Dynamics
, employees, who had resigned from the union, were re-
quired to pay new initiation fees, even if they did not 
choose to become full members, or face having the un-
ion ﬁtake action against themﬂ under a union-security 
provision.
4 We reject the General Counsel™s contention that those 
casesŠwhich pertain to union fees imposed in connec-

tion with the enforcement, or potential enforcement, of 
a union-security provision as a condition of continued 
employmentŠextend to the facts presented here.  
Rather, we find that the absence of a compulsory union-
security clause here is determinative in analyzing the 
legality of the Union™s polic
y, because employees face 
no employment sanctions for any decision related to 
 4 The General Counsel also cites Ferro Stamping & Mfg. Co.
, 93 
NLRB 1459, 1460, 1484Œ1486 (1951), in which the Board held that the 
union violated Sec. 8(b)(5) of the Act by requiring certain employees in 
the unit on the effective date of a union-security provision to pay a 
higher initiation fee than newly hire
d employees.  The Board further 
found, however, that union membership requirements imposed before 
the effective date of the union-security clause did not violate Sec. 
8(b)(1)(A) because ﬁ[u]n
til such time as employees become contractu-
ally obliged to join, the admission 
fees that a union imposes, and the 
basis in which such fees are imposed, . . . are matters lying outside the 

purview of the Act or the scrutiny of the Board.ﬂ  Id. at 1495. 
 AUTO WORKERS LOCAL 1853 (SATURN CORP.) 293union membership.  Employees may resign their union 
membership, while continuing to work in the bargain-
ing unit, and are under no compulsion to continue any 
form of membership.  An employee™s decision to rejoin 
the Union is, therefore, wholly voluntary.  And because 
the financial obligation under the Union™s policy can be 
incurred only at the option of the employee, there is no 

basis for finding that the Union™s policy would deter 
members from resigning.
5  Accordingly, in the absence 
of a nonvoluntary sanction of any kind, the Union™s rule 
is neither coercive in character, nor a restraint on resig-
nation.  
Distinguishing between reinitiation fees in a union-
security context, and the context presented here, is con-
sistent with cases that recognize voluntariness of union 
membership as a touchstone of Section 8(b)(1)(A).  For 
example, in upholding a union rule setting a ceiling on 
the daily wages that members working on an incentive 
basis could earn, and enforcing that rule by fines, the 
Supreme Court in 
Scofield v. NLRB
, 394 U.S. 423 
(1969), emphasized that the rule applied only to those 
who ﬁhave chosen to become and remain union mem-
bers,ﬂ and that if the member did not want to be subject 
to the limitation, the member ﬁcould leave the un-
ion. . . .ﬂ  394 U.S. at 435.  See also id. at 429 fn. 5 
(noting that although union and employer violate the 
Act where employee is discharged for violation of a 
union rule limiting production, ﬁa union member, 
so long as he chooses to remain one
, . . . is subject to un-
ion disciplineﬂ).  (Emphasis added.) Similarly, Section 
8(b)(1)(A) does not prohibit labor organizations from 
adopting a rule forbidding the crossing of a picket line 
during a strike, and enforcing that rule against 
volun-
tary union members by a reasonable fine.  See 
Scofield
, 394 U.S. at 428, discussing 
NLRB v. Allis-Chalmers 
Mfg. Co
., 388 U.S. 175, 195 (1967).  By contrast, un-
ions may not fine former members who choose to re-

sign and return to work during a strike.  
Pattern Makers 
League v. NLRB
, supra; 
NLRB v. Textile Workers Local 
1029, 409 U.S. 213 (1972). 
We also find that the policy™s imposition of a fee 
only on those voluntarily rejoining the Union from a 
bargaining unit position, rather than from a nonunit 
                                                          
                                                           
5 The Charging Party contends that employees could interpret the 
language in the union article, which 
requires payment of the equivalent 
of back dues from those who ﬁreturn to the bargaining unit,ﬂ as requir-
ing payment of back dues simply to be able to return to the bargaining 
unit, not to rejoin the Union.  We do not believe that language, viewed 
in the context of the entire article, 
can be read as the Charging Party 
suggests.  Throughout the article, it is clear that the Union is addressing 

members ﬁwho have withdrawn whil
e still performing bargaining unit 
work . . . .ﬂ  The Charging Party™s 
additional speculative interpretations 
are equally without basis. 
position, is not discriminatory. Former members who 
have left the bargaining unit entirely have been unrep-
resented by the Union during the withdrawal period.  
By contrast, those who have remained in the bargaining 
unit have continued to receive the benefits of union 
representation at all times.  In these circumstances, we 
find that, in the absence of an employment-related sanc-

tion, the union policy at issue here reflects a legitimate 
distinction between bargaining unit employees and 
nonbargaining unit employees, and is not discrimina-
tory as applied to former members who have remained 
in the unit and who voluntarily elect to rejoin the Un-
ion.6 Finally, in addition to our finding that the Union™s 
policy is not coercive or discriminatory, we also find 

that the policy constitutes a legitimate exercise of the 
Union™s right under the proviso to Section 8(b)(1)(A) 
ﬁto prescribe its own rules with respect to the acquisi-

tion or retention of membership therein(.)ﬂ
7 Here, the Union is exercising its right to conduct its 
own internal affairs with respect to the ﬁacquisitionﬂ of 

membership in its organization, by establishing a rea-
sonable requirement for individuals who, having chosen 
to leave the Union, voluntarily seek to rejoin.  The Un-

ion™s policy meets the test set forth in 
Scofield
.  The 
Union clearly has a legitimate interest in establishing 
criteria for voluntary union membership.  Indeed, we 
have recognized that, in vindication of union interests 
protected by the Section 8(b)(1)(A) proviso, unions can 
protect their members from ﬁcompelled associationﬂ 

with those who have chosen to leave the union.
8  The 
 6 Significantly, the payment of back dues by former members who 
have remained in the bargaining un
it and who contemplate a voluntary 
return to union membership is no greater in amount than the dues al-
ready paid by fellow bargaining 
unit employees who retained their 
union membership. Thus, the fee itsel
f is not punitive since it is pre-
cisely equivalent to the dues pa
id by nonresigning unit members who 
also have received the benefits of
 representation.  Although the Union 
could not compel the payment of back dues through coercive means for 
periods when there was no legal oblig
ation to pay such dues, the deci-
sion to pay the back dues here is not compelled and is entirely the 
product of a voluntary decision to rejoin the Union. 
7 As the Scofield Court explained: 
§ 8(b)(1) leaves a union free to enforce a properly adopted rule which 

reflects a legitimate union intere
st, impairs no policy Congress has 
imbedded in the labor laws, and is reasonably enforced against union 
members who are free to leave the union and escape the rule.  394 
U.S. at 430. 
8 Food & Commercial Workers Local 81 (MacDonald Meat Co.),
 284 NLRB 1084, 1086 (1987).  There, we held that a union may law-

fully expel or suspend employees 
who resign union membership and 
return to work during a strike, recognizing that the union™s right to 
expel or suspend was the ﬁlogical corollary of a member™s unrestricted 
right to resign.ﬂ  Thus, just as ﬁw
e have protected resigning employees 
from compelled association with other union members, so, in vindica-
tion of the interests protected by the proviso, we should protect the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 294Union™s policy vindicates that interest by establishing a 
noncoercive, nondiscriminatory, and nonpunitive option 
for the reacquisition of membership by former members 
who, as bargaining unit employees, continued to be 
represented by the Union, and who elect to rejoin under 
no compulsion and subject to no employment sanction.  
In our view, this policy is consistent with both the Sec-

tion 7 right of an employee to resign voluntarily from 
the Union and to remain a nonmember and the Union™s 
right under the Section 8(b)(1)(A) proviso to prescribe 
its own rules for those who may voluntarily seek to 
acquire or reacquire union membership.  
                                                                                            
 union members who chose to stay from compelled association with 
those who choose to leave.ﬂ 
Accordingly, we find that the Union™s policy neither 
restrains nor coerces members in the exercise of their 
Section 7 right to resign from the Union and is privi-
leged by the proviso to Section 8(b)(1)(A).  It follows 
that the union policy at issue here is not violative of 
Section 8(b)(1)(A) of the Act.  We shall therefore deny 
the General Counsel™s Motion for Summary Judgment 

and grant the Respondents™ Cross-motion for Summary 
Judgment. 
ORDER 
IT IS ORDERED that the General Counsel™s Motion 
for Summary Judgment is denied. 
IT IS FURTHER ORDERED that the Respondents™ 
Cross-Motion for Summary Judgment is granted and 
the complaint is dismissed. 
 